DETAILED ACTION
Response to Amendment
The Amendment filed May 10, 2022 has been entered. Claims 1 – 18 and 20 – 25 are pending in the application with claim 19 being cancelled and claims 22 – 25 being newly added. The amendment to the claims have overcome the 112 rejections set forth in the last Non-Final Action mailed February 11, 2022.
Claim Objections
Claims 10 – 16, 24 and 25 are objected to because of the following informalities. Appropriate correction is required.
Claim 10, line 7: “a central axis of the venturi passage” should read --the central axis of the venturi passage--.
Claim 21, line 4: “(f)” should read --(g)--.
Claims 12 – 16, 24 and 25 are objected to for being dependent on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, John (US 4,032,265 – herein after Miller) in view of Becker et al. (US 2010/0290924 – herein after Becker) and evidenced by Yajure et al. (US 2015/0300109 – herein after Yajure) further in view of Nagata, Fumio (US 4,487,553 – herein after Nagata) and Ellis, Michael (US 2014/0246095 – herein after Ellis).
In reference to claim 1, Miller teaches a reciprocating pump system (in fig. 1), comprising: a reciprocating pump (see col. 2, lines 1-6) including a fluid end (end/face of the pump seen in fig. 1) configured to receive a suction fluid flow (in suction manifold 12) and discharge a discharge fluid flow (in discharge manifold 13).
Miller does not teach a suction booster assembly coupled on the inlet side of the reciprocating pump.
However, Becker teaches a suction booster assembly (40) coupled to an inlet side of a pump (14), the suction booster assembly comprising a nozzle passage (92) configured to jet a fluid received from the discharge (in line 26) of the pump (see fig. 1); wherein the suction booster assembly is configured such that the nozzle passage of the suction booster assembly jetting the fluid increases the pressure of the suction fluid flow (see ¶12 and ¶30).
As evidenced by Yajure (see fig. 1 and ¶28): The concept of using a jet pump (86) with the mud pump (60) is known in the art. In particular, the concept where the jet pump utilizes a portion of the discharged fluid by the pump as a motive fluid in order to produce a flow of another fluid and the fluid flow discharged from the jet pump is injected on the inlet side of the pump.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a suction booster assembly as taught by Becker in the pump system of Miller for the purpose of boosting the pump inlet pressure, as recognized by Miller (see ¶12).
Becker does not teach the suction booster assembly comprising: “a jet, wherein the jet defines a cylindrical passage extending through the jet and a jet axis extending centrally through the cylindrical passage at an inclined angle relative to the central axis (70)”.
However, Nagata teaches an assembly comprising a jet (17: nozzle forming member, see figs. 1, 3, 4), wherein the jet defines a cylindrical passage (23 and/or 23+21, see fig. 4) extending through the jet and a jet axis (26) extending centrally through the cylindrical passage at an inclined angle (alpha) relative to the central axis (25).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the nozzle passage (92) of the suction booster assembly of Becker in order to provide a jet as taught by Nagata in the modified pump system of Miller because “The jet stream from the large number of nozzle holes 21 is formed into a convergent configuration due to the angles .alpha. and .beta., and the portion of such jet stream having the smallest configuration coincides with the vicinity of a junction between the conical portion 6 and the transport pipe 2”, as recognized by Nagata (col. 4, lines 26-31). Nagata further discloses (col. 5, lines 33-36) “Moreover, due to the fact that the nozzle holes are dispersed in the circumferential direction, it is possible to cope with transport pipes with large diameters”. Furthermore, using the jet of Nagata in the nozzle passage (92) of Becker allows one to vary the velocity of the fluid passing through the jet.
Becker does not teach a venturi.
However, Ellis teaches a suction booster assembly (50) for increasing suction pressure of a pump (22), wherein the suction booster assembly comprises a venturi (see fig. A below: shown as shaded region) including a venturi passage having a central axis. The mixed fluid flow (diverted discharge fluid + suction fluid) in the educator (50, see fig. 5) is flown through the venturi passage.

    PNG
    media_image1.png
    321
    679
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Ellis to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to flow the suction fluid flow (i.e. flow comprising diverted discharge fluid and suction fluid) in Becker through a venturi passage as taught by Ellis for the purpose of expanding the flow area and converting dynamic pressure to static pressure, thus resulting in a flow exiting from educator at higher pressure, as recognized by Ellis (see ¶41).
Thus, Miller, as modified, teaches a reciprocating pump system (in fig. 1 of Miller), comprising: a reciprocating pump (see col. 2, lines 1-6 of Miller) including a fluid end (end/face of the pump seen in fig. 1 of Miller) configured to receive a suction fluid flow (in suction manifold 12 of Miller) and discharge a discharge fluid flow (in discharge manifold 13 of Miller); and a suction booster assembly (modified Becker) coupled to the fluid end (of Miller), the suction booster assembly comprising: a venturi (of Ellis) including a venturi passage having a central axis (coaxial with axis 70 seen in Becker); and a jet (17; of Nagata) configured to jet a fluid received from the discharge of the fluid end into the venturi passage, wherein the jet (of Nagata) defines a cylindrical passage extending through the jet and a jet axis extending centrally through the cylindrical passage at an inclined angle relative to the central axis of the venturi passage; wherein the suction booster assembly is configured such that the jet of the suction booster assembly jetting the fluid into the venturi passage increases the pressure of the suction fluid flow.
In reference to claim 2, Miller, as modified, teaches the reciprocating pump system, wherein the suction booster assembly (of Becker) comprises an inlet adapter (52+74) coupled to the venturi (of Ellis), wherein the inlet adapter comprises a central passage (see fig. B below) and an angled passage (92) spaced from the central passage that receives the jet (of Nagata).

    PNG
    media_image2.png
    817
    828
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Becker to show claim interpretation.
In reference to claim 3, Miller, as modified, teaches the reciprocating pump system, wherein the jet (of Nagata) of the suction booster assembly includes (see fig. 4 of Nagata) a nozzle (21 are nozzle holes) extending along the jet axis (26).
In reference to claim 4, Miller, as modified, teaches the reciprocating pump system, wherein the suction booster assembly (of Becker) comprises: a plurality of jets (plural jets 17 of Nagata) configured to jet the fluid received from the discharge of the fluid end (of Miller) into the venturi passage (of Ellis); and wherein the inlet adapter (52+74; in Becker) comprises a plurality of angled passages (92) circumferentially spaced about the central passage (see fig. B above) of the inlet adapter.
In reference to claim 5, Miller, as modified, teaches the reciprocating pump system, wherein (in Becker) the inlet adapter (52+74) of the suction booster assembly has an outer surface comprising an annular channel (44) that is in fluid communication with the plurality of angled passages (92).
In reference to claim 6, Miller, as modified, teaches the reciprocating pump system, wherein the venturi passage (of Ellis) of the suction booster assembly (of Becker) is defined by an inner surface that comprises a converging section (labelled “C” in fig. A above), a throat (labelled “T” in fig. A above), and a diverging section (labelled “D” in fig. A above).
In reference to claim 9, Miller, as modified, teaches the reciprocating pump system, further comprising a pulsation dampener (15 of Miller) coupled to the fluid end of the reciprocating pump (see fig. 1 of Miller) and the suction booster assembly (modified Becker; coupled on the right side of pulsation dampener 15 in fig. 1 of Miller), wherein the pulsation dampener is configured to dampen pulsations in pressure or flowrate of the suction fluid flow received by the fluid end (pulsation dampener 15 of Miller is capable of having the claimed feature).
In reference to claim 22, Miller, as modified, teaches the reciprocating pump system, wherein the jet (of Nagata) comprises a cylindrical body (body portion of 17 around 21, as seen in fig. 1 of Nagata) within which the cylindrical passage (21) is located, and wherein the cylindrical body has a central axis coaxial with the jet axis (26, see fig. 4 of Nagata).
In reference to claim 23, Miller, as modified, teaches the reciprocating pump system, wherein (see fig. 1 or fig. 4 of Nagata) the cylindrical passage (21) extends entirely across an inner diameter of the cylindrical body (body portion of 17 around 21, as seen in fig. 1 of Nagata).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Becker and Yajure (evidence reference) further in view of Nagata, Ellis and Gerstmann, Joseph (US 4,471,907 – herein after Gerstmann).
Miller, as modified, teaches the system, further comprising a backflow line configured to divert a portion of the discharge fluid flow to the jet of the suction booster assembly.
Miller, as modified, does not teach the system, wherein the backflow line includes a filter coupled to the backflow line and configured to filter debris from the discharge fluid flow provided to the jet.
However, Gerstmann teaches a pump system, wherein the backflow line (line 22 in fig. 1) includes a filter (32, see fig. 3) coupled to the backflow line [filter is present at the inlet of the venturi 20, thus coupled to the backflow line 22 through which motive fluid enters] and configured to filter debris from the discharge fluid flow provided to the jet (20).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a filter as taught by Gerstmann at the motive fluid inlet (44) of the suction booster assembly of Becker in the modified pump system of Miller for the well-known purpose of filtering the motive fluid or filtering the debris from the motive fluid entering the modified suction booster assembly of Becker.
Claims 10 – 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2010/0290924 – herein after Becker) in view of Mekanizmalar (fixed displacement piston pump – herein after Meka), Nagata, Fumio (US 4,487,553 – herein after Nagata) and Ellis, Michael (US 2014/0246095 – herein after Ellis).
In reference to claim 10, Becker teaches a jet pump (40) for increasing suction pressure (see ¶12 and ¶30) of a pump (14), comprising: an inlet adapter (52+74) comprising a central passage (see fig. B above) and an angled passage (92) configured to jet a fluid received from the discharge (in line 26) of the pump (see fig. 1).
Becker remains silent on the pump being a reciprocating pump.
However, Meka teaches the fixed displacement piston pump.
In Becker, pump 14 is a fixed displacement pump (in view of disclosure in ¶12). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fixed displacement pump in Becker for a fixed displacement piston/reciprocating pump as taught by Meka in order to obtain the predictable result of pumping the fluid to a desired location (i.e. transmission 24 in Becker). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Becker does not teach the jet pump, wherein the angled passage receives a jet and wherein the jet includes a nozzle extending along a jet axis disposed at an inclined angle relative to a central axis (70), and wherein the jet defines the jet axis and a cylindrical passage extending through the jet, the jet axis extending centrally through the cylindrical passage”.
However, Nagata teaches an assembly wherein the angled passage (48) receives a jet (17: nozzle forming member, see figs. 1, 3, 4) and wherein the jet includes a nozzle (21, see fig. 4) extending along a jet axis (26) disposed at an inclined angle relative to a central axis (25), and wherein the jet defines the jet axis and a cylindrical passage (23 and/or 23+21) extending through the jet, the jet axis extending centrally through the cylindrical passage.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the nozzle passage (92) of the suction booster assembly of Becker in order to provide a jet as taught by Nagata because “The jet stream from the large number of nozzle holes 21 is formed into a convergent configuration due to the angles .alpha. and .beta., and the portion of such jet stream having the smallest configuration coincides with the vicinity of a junction between the conical portion 6 and the transport pipe 2”, as recognized by Nagata (col. 4, lines 26-31). Nagata further discloses (col. 5, lines 33-36) “Moreover, due to the fact that the nozzle holes are dispersed in the circumferential direction, it is possible to cope with transport pipes with large diameters”. Furthermore, using the jet of Nagata in the nozzle passage (92) of Becker allows one to vary the velocity of the fluid passing through the jet.
Becker further remains silent on the mixing chamber being or in the form of a venturi or a venturi passage.
However, Ellis teaches a similar method for increasing suction pressure of a pump (22), wherein the method comprising using a jet pump (50) comprising a venturi (see fig. A above: shaded region) including a venturi passage. The mixed fluid flow (diverted discharge fluid + suction fluid) in the educator (50, see fig. 5) is flown through the venturi passage.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to flow the suction fluid flow (i.e. flow comprising diverted discharge fluid and suction fluid) in Becker through a venturi passage as taught by Ellis for the purpose of expanding the flow area and converting dynamic pressure to static pressure, thus resulting in a flow exiting from educator at higher pressure, as recognized by Ellis (see ¶41).
Thus, Becker, as modified, teaches a jet pump (40) for increasing suction pressure of a reciprocating pump (of Meka), comprising: a venturi including a venturi passage (of Ellis) having a central axis (coaxial with axis 70 seen in Becker); and an inlet adapter (52; of Becker) coupled to the venturi (of Ellis) and comprising (see Becker) a central passage (60) and an angled passage (92) that receives a jet (of Nagata), wherein the jet (of Nagata) includes a nozzle extending along a jet axis disposed at an inclined angle relative to the central axis of the venturi passage, and wherein the jet defines the jet axis and a cylindrical passage extending through the jet, the jet axis extending centrally through the cylindrical passage.
In reference to claim 11, Becker, as modified, teaches the jet pump, wherein the angled passage (92 of Becker) is radially spaced from the central passage (in fig. B above) of the inlet adapter (52+74).
In reference to claim 12, Becker, as modified, teaches the jet pump, further comprising: a plurality of the jets (17, see Nagata), each of the plurality of jets (of Nagata) including a nozzle (21) extending along a separate jet axis (26) disposed at an inclined angle to the central axis (viewed as axis 70 in fig. 2 of Becker) of the venturi passage (of Ellis); wherein the inlet adapter (52+74) comprises a plurality of angled passages (92) circumferentially spaced about the central passage of the inlet adapter (52+74).
In reference to claim 13, Becker, as modified, teaches the jet pump, wherein (Becker) the inlet adapter (52+74) has an outer surface comprising an annular channel (44) that is in fluid communication with the plurality of angled passages (92).
In reference to claim 14, Becker, as modified, teaches the jet pump, wherein the venturi passage (of Elllis) is defined by an inner surface that comprises a converging section (labelled “C” in fig. A above), a throat (labelled “T” in fig. A above), and a diverging section (labelled “D” in fig. A above).
In reference to claim 15, Becker, as modified, teaches the jet pump, wherein the jet axis (26, in fig. 4 of Nagata) intersects the central axis (70 in fig. 2 of Becker) of the venturi passage of the jet pump.
Becker, as modified, remains silent on the intersection of the jet axis and the central axis is at a location in the venturi passage that, in a side view of the venturi passage, is defined by the diverging section of the inner surface of the venturi passage.
The sizing of the venturi passage/venturi of Ellis and/or the inlet adapter of Becker or jet of Nagata in the modified jet pump affects the location at which the jet axis and the central as would intersect with each other. It would have been an obvious matter of design choice to have a location of intersection between the jet axis and the central axis in the diverging section of the venturi passage in the modified jet pump of Becker, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Please note that in the instant application, in ¶28, last 8 lines in the originally filed specification, applicant has not disclosed any criticality for the claimed limitations.
In reference to claim 16, Becker, as modified, teaches the jet pump, wherein the inlet adapter (52+74) comprises a radial port (44) in fluid communication with the angled passage (92), and wherein the inlet adapter is configured to receive a portion of a fluid flow (from line 26 in fig. 1 of Becker) discharged by the reciprocating pump (of Meka).
In reference to claim 17, Becker teaches a method for increasing suction pressure (see ¶12) of a pump (14), comprising (see ¶30): (a) diverting a portion of a discharge fluid flow from a discharge line (26) coupled to the pump (14); (c) increasing a flow velocity of the diverted discharge fluid flow by jetting the diverted discharge fluid flow from a nozzle passage (92); (d) jetting the diverted discharge fluid flow into a suction fluid flow (flow from fluid sump 12); and (e) flowing the suction fluid flow through a mixing chamber (72).
Becker remains silent on the pump being a reciprocating pump.
However, Meka teaches the fixed displacement piston pump.
In Becker, pump 14 is a fixed displacement pump (in view of disclosure in ¶12). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fixed displacement pump in Becker for a fixed displacement piston/reciprocating pump as taught by Meka in order to obtain the predictable result of pumping the fluid to a desired location (i.e. transmission 24 in Becker). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Becker does not teach “(b) flowing the diverted discharge fluid flow through a cylindrical passage defined by a jet, wherein a jet axis defined by the jet extends centrally through the cylindrical passage at an inclined angle relative to a central axis”.
However, Nagata teaches an assembly wherein the angled passage (48) receives a jet (17: nozzle forming member, see figs. 1, 3, 4) and wherein the jet includes a nozzle (21, see fig. 4) extending along a jet axis (26) disposed at an inclined angle relative to a central axis (25), and wherein the jet defines the jet axis and a cylindrical passage (23 and/or 23+21) extending through the jet, the jet axis extending centrally through the cylindrical passage.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the nozzle passage (92) of the suction booster assembly of Becker in order to provide a jet as taught by Nagata because “The jet stream from the large number of nozzle holes 21 is formed into a convergent configuration due to the angles .alpha. and .beta., and the portion of such jet stream having the smallest configuration coincides with the vicinity of a junction between the conical portion 6 and the transport pipe 2”, as recognized by Nagata (col. 4, lines 26-31). Nagata further discloses (col. 5, lines 33-36) “Moreover, due to the fact that the nozzle holes are dispersed in the circumferential direction, it is possible to cope with transport pipes with large diameters”. Furthermore, using the jet of Nagata in the nozzle passage (92) of Becker allows one to vary the velocity of the fluid passing through the jet.
Becker further remains silent on the mixing chamber being or in the form of a venturi passage.
However, Ellis teaches a similar method for increasing suction pressure of a pump (22), wherein the mixed fluid flow (diverted discharge fluid + suction fluid) in an educator (50, see fig. 5) is flown through a venturi passage (see fig. A above).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to flow the suction fluid flow (i.e. flow comprising diverted discharge fluid and suction fluid) in Becker through a venturi passage as taught by Ellis for the purpose of expanding the flow area and converting dynamic pressure to static pressure, thus resulting in a flow exiting from educator at higher pressure, as recognized by Ellis (see ¶41).
Thus, Becker, as modified, teaches a method for increasing suction pressure of a reciprocating pump (of Meka), comprising: (a) diverting a portion of a discharge fluid flow from a discharge line coupled to the reciprocating pump; (b) flowing the diverted discharge fluid flow through a cylindrical passage defined by a jet (of Nagata), wherein a jet axis defined by the jet extends centrally through the cylindrical passage at an inclined angle relative to a central axis of a venturi passage (of Ellis); (c) increasing a flow velocity of the diverted discharge fluid flow by jetting the diverted discharge fluid flow from a nozzle (of Nagata) of the jet extending along the jet axis; (d) jetting the diverted discharge fluid flow into a suction fluid flow; and (e) flowing the suction fluid flow through the venturi passage (of Ellis). 
In reference to claim 18, Becker, as modified, teaches the method further comprising: (f) increasing the flow velocity of the diverted discharge fluid flow by jetting the diverted discharge fluid flow from a plurality of the jets (17 of Nagata) each of which are radially spaced from a central axis (viewed as axis 70 in fig. 2 of Becker) of the venturi passage (of Ellis).
In reference to claim 24, Becker, as modified, teaches the jet pump, wherein the jet (of Nagata) comprises a cylindrical body (body portion of 17 around 21, as seen in fig. 1 of Nagata) within which the cylindrical passage (21) is located, and wherein the cylindrical body has a central axis coaxial with the jet axis (26, see fig. 4 of Nagata).
In reference to claim 25, Becker, as modified, teaches the jet pump, wherein (see fig. 1 or fig. 4 of Nagata) the cylindrical passage (21) extends entirely across an inner diameter of the cylindrical body (body portion of 17 around 21, as seen in fig. 1 of Nagata).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Meka, Nagata, Ellis and Miller, John (US 4,032,265 – herein after Miller).
Becker does not teach a pulsation dampener on the suction side of the pump.
However, Miller teaches a pulsation dampener (15) coupled to the suction side of the reciprocating pump (see abstract and fig. 1)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pulsation dampener as taught by Miller at the inlet side of the pump in the system taught by Becker for the purpose of stabilizing inflow of the fluid to the suction of the pump, as recognized by Miller (see col. 1, lines 5-7).
Therefore, Becker, as modified, teaches the method further comprising: (f) flowing the suction fluid flow (in Becker) through a pulsation dampener (of Miller) coupled to the reciprocating pump (of Meka).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Meka, Nagata, Ellis and Gerstmann, Joseph (US 4,471,907 – herein after Gerstmann).
Becker, as mofified, teaches the method, further comprising: (f) flowing the diverted discharge fluid flow (from line 26) to the jet (of Nagata); and (g) reversing a direction of the diverted discharge fluid flow (in view of fig. 1 of Becker: flow direction is considered to be reversed because diverted fluid flow enters the jet in the left direction while the discharge fluid flow in line 26 is to the right).
Becker does not teach a filter located upstream of the jet.
However, Gerstmann teaches a pump system, wherein a filter (32, see fig. 3) is coupled to the venturi (20) such that it is located upstream of a jet (nozzle 34) and configured to filter debris from the discharge fluid flow provided to the jet (34).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a filter as taught by Gerstmann at the motive fluid inlet (44) which is located upstream of the jet in the modified Becker for the well-known purpose of filtering the motive fluid or filtering the debris from the motive fluid entering the suction booster assembly of Becker.
Thus, Becker, as modified, teaches the method further comprising: (f) flowing the diverted discharge fluid flow through a filter located upstream of the jet; and (g) reversing a direction of the diverted discharge fluid flow through the filter to remove debris from the filter.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record alone or in combination fails to teach the claimed features of a bypass line and a drain line claimed in claim 8.
Response to Arguments
The arguments filed May 10, 2022 have been fully considered but they are moot. The amendment to independent claims 1, 10 and 17 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Nagata. The limitation “jet” has a new interpretation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/CHIRAG JARIWALA/Examiner, Art Unit 3746